DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 9-16 are objected to because of the following informalities: 
Claims 6 and 15: the recitations of “litters” should be recited as --liters-- to avoid any confusion.  
Claim 9: the recitation of “an deformable chamber” on line 3 should be recited as --a deformable chamber--. 
Claims 10-16 are also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gyory (US Pub. No. 2014/0135699 A1).
Claim 1. Gyory discloses a substance delivery device comprising: 
a lever (264) comprising a drive arm (i.e., rigid substantially flat member) rotatable about a pivot (i.e., pivots) ([0059]; Figs. 4, 8A-8C); and 
a pump (256) having a deformable chamber (i.e., chamber of actuator 256 deforms as illustrated in Figs. 8A-8C; [0072]-[0074]), the deformable chamber configured to rotate the drive arm about the pivot towards a container (266) so as to deform the container to drive a fluid substance from the container ([0074]).
Claim 2. Gyory discloses the device of claim 1, wherein the lever further comprises an effort arm (260) that extends from the pivot, the pivot is positioned between the drive arm and the effort arm, and the deformable chamber moves the drive arm and the effort arm (Figs. 8A-8C).
Claim 3. Gyory discloses the device of claim 1, wherein the pump is an electroosmotic (EO) pump or an electrochemical (EC) pump ([0074]; i.e., electrochemical pump).
Claim 4. Gyory discloses the device of claim 1, wherein the pump and the lever are arranged such that an expansion volume of the deformable chamber is smaller than a volume of the fluid substance driven (Fig. 8A; i.e., volume of electrochemical actuator 256 is smaller than fluid source 266).
Claim 7. Gyory discloses the device of claim 1, further comprising a package substrate (252,270) having one or more electrical interconnections (i.e., electrical circuit), the lever and the pump are electrically coupled to the package substrate ([0054], [0061]).
Claim 8. Gyory discloses a substance delivery system comprising: 
the substance delivery device of claim 1 coupled to a support (254) ([0056]); and 
the substance container coupled to the support, the substance delivery system and the substance container being coupled to a same side of the support (Figs. 4, 8A-8C).

Claims 1-3, 9, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genosar (US Pub. No. 2006/0079862 A1).
Claim 1. Genosar discloses a substance delivery device comprising: 
a lever (i.e., lever) comprising a drive arm (i.e., portion of lever extending from a pivot to apply force onto chamber 12) rotatable about a pivot (i.e., the pivot of lever) ([0024]); and 
a pump having a deformable chamber (13), the deformable chamber configured to rotate the drive arm about the pivot towards a container (12) so as to deform the container to drive a fluid substance from the container ([0036]; i.e., since lever disclosed in [0023] replaces the illustrated sliding pistons of Fig. 1).
Claim 2. Genosar discloses the device of claim 1, wherein the lever further comprises an effort arm (i.e., portion of lever extending from the pivot to chamber 13) that extends from the pivot, the pivot is positioned between the drive arm and the effort arm, and the deformable chamber moves the drive arm and the effort arm ([0036]; i.e., since levers would replace the illustrated sliding pistons of Fig. 1).
Claim 3. Genosar discloses the device of claim 1, wherein the pump is an electroosmotic (EO) pump or an electrochemical (EC) pump ([0036]; i.e., electroosmotic pump).
Claim 9. Genosar discloses the substance delivery device comprising: 
a lever ([0024]) having a fulcrum (i.e., point of pivot for the lever), an effort region (i.e., region engaging with chamber 13), and a load region (i.e., region engaging with chamber 12); and 
an electroosmotic (EO) pump ([0036]) having a deformable chamber (13), the EO pump configured to apply an effort force to the effort region of the lever thereby causing the effort region and the load region of the lever to move, the load region positioned to apply a load force to a container (12) that includes a fluid substance (i.e., drug) ([0036]; i.e., since lever would replace the illustrated sliding pistons of Fig. 1).
Claim 10. Genosar discloses the device of claim 9,  the lever comprises a drive arm (i.e., portion of lever extending from a pivot to apply force onto chamber 12) that extends from the fulcrum, the drive arm comprises the load region, the lever comprises an effort arm (i.e., portion of lever extending from the pivot to chamber 13) that extends from the fulcrum, the effort arm comprises the effort region, the fulcrum is positioned between the effort region and the load region ([0036]; i.e., since lever would replace the illustrated sliding pistons of Fig. 1).
Claim 17. Genosar discloses a substance delivery device comprising: 
a lever ([0024]) having a fulcrum (i.e., point of pivot for the lever), an effort region (i.e., region engaging with chamber 13), and a load region (i.e., region engaging with chamber 12), the lever coupled to a substrate (18); and 
an electroosmotic (EO) pump ([0036]) having a deformable chamber (13), the EO pump configured to apply an effort force to the effort region of the lever thereby causing the effort region and the load region of the lever to move, the load region positioned to apply a load force to a container (12) that includes a fluid substance (i.e., drug) to drive the fluid substance from the container ([0036]; i.e., since lever would replace the illustrated sliding pistons of Fig. 1).
Claim 18. Genosar discloses the device of claim 17, wherein the EO pump comprises a deformable chamber (13), the deformable chamber configured to deform and apply the effort force to the effort region of the lever ([0036]; i.e., since lever would replace the illustrated sliding pistons of Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gyory (US Pub. No. 2014/0135699 A1).
Claim 5. Gyory discloses the device of claim 4, wherein the volume of the fluid substance is larger than the expansion volume (Figs. 8A-8B; i.e., prior to fluid source 266 being depleted), but does not explicitly disclose that the volume of the fluid substance is at least twice the expansion volume. However, the instant disclosure also does not provide criticality for the claimed range of volume differences. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Gyory with a volume of the fluid substance being suitable for the user treatment including the volume of the fluid substance being at least twice the expansion volume prior to the fluid substance being delivered.
Claim 6. Gyory discloses the device of claim 4, but does not explicitly disclose that the expansion volume is 25 micro liters (μL) to 100 μL. However, Gyory discloses that the electrochemical actuator expanding to provide sufficient force for delivering fluid from fluid source 266 ([0074]). Moreover, the instant disclosure also does not provide criticality for the claimed range of volume. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Gyory with the expansion volume is 25 μL to 100 μL depending on the force required to be delivered by electrochemical actuator 256 in order to an appropriate amount of fluid required by the particular treatment ([0074]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Genosar (US Pub. No. 2006/0079862 A1).
Claim 15. Genosar discloses the respective device of claim 9, but does not explicitly disclose that the expansion volume is 25 micro liters (μL) to 100 μL. However, Genosar discloses that the electrochemical actuator expanding to provide sufficient force for delivering fluid from chamber 12 ([0036]). Moreover, the instant disclosure also does not provide criticality for the claimed range of volume. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Genosar with the expansion volume is 25 μL to 100 μL depending on the force required to be delivered by electrochemical actuator 256 in order to an appropriate amount of fluid required by the particular treatment ([0036]).

Allowable Subject Matter
Claims 11-14, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gyory is only drawn to an electrochemical pump and does not disclose the specifics of an electroosmotic pump required by claims 9 and 17. Moreover, while Genosar discloses substance delivery device required by respective claims 9 and 17, Genosar does not disclose the specifics of claims 11-14, 19, and 20. Moreover, Gyory’996 (US Pub. No. 2011/0275996 A1) discloses that a substance delivery system with a pump, a lever, and an amplification mechanism (Abstract) but appears to disclose such mechanism being for an electrochemical pump. Therefore, there is not sufficient motivation to modify Genosar with the amplification mechanism of Gyory’996.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 37833